—In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioners appeal from an order of the Supreme Court, Nassau County (Warshawsky, J,), dated July 26, 2000, which denied the application.
Ordered that the order is affirmed, with costs.
In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5), a court must consider if there is a reasonable excuse for the delay, whether *435the public corporation acquired actual knowledge of the facts constituting the claim within 90 days or a reasonable time thereafter, and if the public corporation’s defense would be substantially prejudiced by the delay (see, Matter of Russo v Monroe-Woodbury Cent. School Dist., 282 AD2d 465; Fierro v City of New York, 271 AD2d 608; Matter of Salter v Housing Auth., 251 AD2d 585). The Supreme Court properly denied the application. Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.